—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (O’Donoghue, J.), entered January 18, 1996, which granted the defendants’ separate motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
The defendants presented sufficient evidence to demonstrate, as a matter of law, that the injured plaintiffs Felicia Lupo and Ann-Marie Ciulla did not sustain any serious injuries within the meaning of Insurance Law § 5102 (d). The plaintiffs’ proffered evidence failed to demonstrate a "permanent consequential limitation of use of a body organ or member” or a "significant limitation of use of a body function or system”. The *595affidavits of the doctor and chiropractor failed to specify the extent or degree of limitation in the range of movement of either of the injured plaintiffs (see, Lichtman-Williams v Desmond, 202 AD2d 646; Tipping-Cestari v Kilkenny, 174 AD2d 663). Summary judgment was therefore properly granted. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.